  

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated and made effective as of
May 24, 2013, is entered into by and between Nabron International, Inc., a
Bahamas company (“Seller”), and TILE SHOP HOLDINGS, INC., a corporation
incorporated and existing under the laws of Delaware (“Company”).

 

WITNESSETH

 

WHEREAS Seller is the registered holder of 14,832,282 shares of Company Common
Stock, par value $0.0001 per share (“the Common Stock”), and

 

WHEREAS Seller desires to sell to Company, and Company desires to purchase from
Seller, certain shares of the Common Stock under the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and provisions
contained herein, the parties hereto hereby agree as follows:

 

1.             Sale of Shares.   Seller hereby agrees to sell, assign, transfer
and convey to Company at the Closing all of its rights, title and interest in
and to such number of shares of Common Stock (the “Shares”) as is determined by
dividing Forty-Six Million Dollars (USD $46,000,000) (the “Purchase Price”) by
the per share proceeds to the selling stockholders (public offering price minus
underwriters’ discount) in the proposed secondary public offering to be
conducted pursuant to a Registration Statement on Form S-1 expected to be
initially filed by Company on or about May 24, 2013 (the “Secondary Offering”),
in which Secondary Offering Seller intends to participate as a selling
stockholder. Company hereby agrees to purchase at the Closing the Shares from
Seller, in consideration of the Purchase Price. This sale and purchase of the
Shares shall be subject to the terms and conditions, and will be made in
reliance upon the representations and warranties, set forth in this Agreement.

 

2.             Payment of Purchase Price.   In consideration for the transfer of
the Shares from Seller to Company pursuant to Section 1, Company shall pay the
Purchase Price to Seller at the Closing (as defined in Section 5 below) by
electronic funds transfer to a bank account designated by Seller prior to the
Closing.

 

3.             Seller’s Representations and Warranties.   Seller represents and
warrants to Company as follows:

 

(a)        Seller is the registered holder of the Shares;

 

(b)        the Shares are free of any and all liens, pledges, mortgages,
charges, security interests and encumbrances of any kind, other than
encumbrances imposed by any lock-up agreement entered into by Seller in
connection with the Secondary Offering;

 



 

 

 

(c)        Seller has full power, right and authority to enter into and perform
its obligations hereunder, and upon Seller’s execution and delivery of this
Agreement, this Agreement will constitute the legal, valid, and binding
obligations of Seller, enforceable against Seller in accordance with the terms
hereof;

 

(d)        Seller has had access to all information regarding Company and its
present and prospective business, assets, liabilities and financial condition
that Seller reasonably considers important in making the decision to sell the
Shares, and, to the extent that such information has not been publicly
disclosed, agrees to maintain the confidentiality of such information and not to
engage in market transactions in the Company’s securities on the basis of such
information; provided, however that the foregoing shall not prohibit the sale of
Common Stock by the Seller in the Secondary Offering; and

 

(e)        Seller is a sophisticated entity or individual familiar with
transactions similar to those contemplated by this Agreement, has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of such transactions, has evaluated the merits
and risks of selling the Shares on the terms set forth in this Agreement, and is
willing to bear such risks.

 

4.             Company’s Representations and Warranties.   Company represents
and warrants to Seller as follows:

 

(a)        Company’s board of directors has (i) determined that this Agreement
and the consummation of the transaction contemplated by this Agreement are fair
and in the best interests of Company’s stockholders and (ii) approved the
execution and delivery of this Agreement and the transaction contemplated
hereby; and

 

(b)        Company has full power, right and authority to enter into and perform
its obligations hereunder, and upon Company’s execution and delivery of this
Agreement, this Agreement will constitute the legal, valid, and binding
obligations of Company, enforceable against Company in accordance with the terms
hereof.

 

5.             Closing.   The closing of the transaction under Sections 1 and 2
hereunder (the “Closing”) shall take place on the fifth (5th) business day
following the closing of the Secondary Offering, at Fredrikson & Byron, P.A.,
200 South 6th Street, Suite 4000, Minneapolis, Minnesota 55402.

 

6.             Closing Deliveries.   At the Closing, (a) Company shall pay the
Purchase Price to Seller by wire transfer in immediately available funds in
United States Dollars (all wire transfer fees to be borne by Company), and (b)
Seller shall deliver, or caused to be delivered, to Company the original
certificate(s) representing the Shares.

 



 

 

 

7.             Indemnification.   After the Closing, Seller, on the one hand,
and Company, on the other hand (each, an “Indemnitor”), shall indemnify and hold
harmless the other party hereto and its respective directors, officers, and
employees (collectively, the “Indemnitees”) from and against all causes of
action, claims, losses, liabilities, costs and expenses (including interest,
penalties and reasonable legal fees, but excluding any lost profits, indirect,
consequential, special or punitive damages) (“Losses”) suffered or incurred by
the Indemnitees based upon, arising out of, or in connection with, any breach of
any representation and warranties or covenants of the Indemnitor under this
Agreement. Each party’s right of indemnification under this Section 7 shall be
the sole remedy that may be sought by the Indemnitee to the Indemnitor, and all
other remedies available under law, equity or otherwise shall be excluded. If
any claim is asserted or action or proceeding commenced or threatened by a third
party against an Indemnitee that would reasonably be expected to give rise to a
claim for indemnification by such Indemnitee against the Indemnitor pursuant to
this Section 7 (each, a “Third Party Claim”), the Indemnitee shall promptly
notify the Indemnitor in writing of such asserted, commenced or threatened Third
Party Claim (with reasonable specificity of the nature of the claim), the amount
of the claim (to the extent then known), and the basis for indemnification
hereunder; provided that the failure to provide such notice as provided herein
will not relieve the Indemnitor of its obligations hereunder except to the
extent such failure actually prejudices in any significant respect the
Indemnitor hereunder. The Indemnitor shall be entitled to participate in the
defense of such Third Party Claim giving rise to such claim for indemnification
at the Indemnitor’s sole cost and expense. The party controlling the defense of
a Third Party Claim (the “Controlling Party”) will not consent to the entry of
any judgment, or enter into any settlement, compromise, discharge or plea of no
contest, with respect to such Third Party Claim, without the prior written
consent of the other Party (the “Non-Controlling Party”), which consent shall
not unreasonably be withheld or delayed, and the Non-Controlling Party shall not
be liable under this Section 7 for any Losses resulting from the Controlling
Party consenting to the entry of any judgment, or entering into any settlement,
compromise, discharge, or plea of no contest, with respect to such Third Party
Claim, without such consent.

 

8.             Further Assurances.   Each party hereto shall take such
additional actions that the other party hereto reasonably requests to
effectuate, record, evidence or perfect the transfer of the Shares from Seller
to Company pursuant to this Agreement or to otherwise effectuate or consummate
the transaction contemplated hereby.

 

9.             Entire Agreement.   This Agreement and all instruments and
agreements executed in connection herewith constitute the entire agreement of
the parties hereto with respect to the subject matter hereof.

 

10.           Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)        This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware, without regard to conflicts of laws
principles. Any legal action by or against Seller or Company relating to this
Agreement shall be instituted and determined exclusively in the federal courts
located in the State of Minnesota, to the jurisdiction of which each party
hereby expressly and unconditionally and irrevocably agrees to submit. Each of
the parties hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named court for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such court (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by the
applicable law, any claim that (1) the suit, action or proceeding in such court
is brought in an inconvenient forum, (2) the venue of such suit, action or
proceeding is improper or (3) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 



 

 

 

(b)        EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTION CONTEMPLATED HEREBY.

 

11.           Waiver.   No waiver of a right under this Agreement shall
constitute a waiver of any other rights of the same or other provisions of this
Agreement.

 

12.           Survival.   All representations and warranties made herein shall
survive the execution and delivery of this Agreement and the consummation of the
transaction contemplated hereby for twelve months after the Closing.

 

13.           Counterparts.   This Agreement may be executed in separate
counterparts, each of which, when so executed, is deemed to be an original and
both of which, when taken together, constitute but one and the same agreement.

 

14.           Termination.   If the Secondary Offering does not close by June
15, 2013, then the Closing will not occur and this Agreement will terminate and
be of no further force or effect.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 



  SELLER:           NABRON INTERNATIONAL, INC.             By: /s/ Raymond Long
Sing Tang       /s/ Louise Mary Garbarino     Name: Raymond Long Sing Tang      
Louise Mary Garbarino     Title: Authorized Signatures             COMPANY:    
      TILE SHOP HOLDINGS, INC.                     By:   /s/ Timothy C. Clayton
    Name: Timothy C. Clayton     Title:   Chief Financial Officer  





 



 

 